ORDER
PER CURIAM.
This is an appeal from a judgment entered on a jury verdict for Plaintiff in a negligence case. The evidence in support of the jury verdict is not insufficient. No error of law appears.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b)(3).